Citation Nr: 0025356	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder with major depressive disorder, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945, including combat service during World War II.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which increased the evaluation of 
the veteran's service-connected anxiety reaction to 30 
percent, effective September 17, 1998.  Thereafter, in an 
April 1999 rating action, the RO recharacterized the service-
connected disability as generalized anxiety disorder with 
major depressive disorder and granted entitlement to a 
temporary total evaluation for the disability, effective from 
March 18 to April 30, 1998.  The veteran perfected a timely 
appeal of the November 1998 determination to the Board.

In several statements and during his June 1999 personal 
hearing, the veteran asserted that he was unemployable due to 
his service-connected psychiatric disability, which the Board 
interprets as an informal claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  In addition, in a February 
1999 statement, the veteran appeared to express 
dissatisfaction with the effective date assigned for the 30 
percent evaluation, although it is not clear whether this was 
intended as a notice of disagreement.  The RO should consider 
whether this statement is a notice of disagreement.  These 
matters are referred to the RO for action as appropriate.  


REMAND

The Board has carefully reviewed the record on appeal and 
finds that this matter must be remanded for additional 
development and adjudication.  As will be explained in 
greater detail below, the veteran has asserted a pending 
claim of entitlement to service connection for organic brain 
syndrome.  Because the Board concludes that this claim is 
inextricably intertwined with the issue on appeal, the 
certified claim seeking an increased rating must also be 
remanded.

The veteran asserts that he is totally disabled due to his 
psychiatric disability and that a 100 percent schedular 
rating for his generalized anxiety disorder with major 
depressive disorder is warranted.  However, in a February 
1999 statement, the veteran pointed out that in a March 1983 
VA psychiatric examination report, the physician, noting his 
history of in-service, combat-related head trauma, diagnosed 
him as having early organic brain syndrome.  In addition, the 
veteran quoted the psychiatrist as indicating that it "would 
not seem unreasonable to think that that disability was 
aggravated by his service-connected anxiety state."  In this 
regard, the Board notes that a review of the service medical 
records indicates that the veteran served in combat and that 
he was treated for trauma to his skull.

The record shows that, during the course of this appeal the 
RO has not considered whether service connection for organic 
brain syndrome, on either a direct or a secondary basis, is 
warranted.  In this regard, the Board concludes that because 
both psychiatric disabilities are evaluated using the same 
criteria, and in light of the fact that a determination as to 
the relative severity of each disability is required in order 
to rate the service-connected disability, the service 
connection issue is inextricably intertwined with the 
veteran's claim for an increased rating for his service-
connected generalized anxiety disorder with major depressive 
disorder.

In the February 1999 statement, the veteran further contended 
that the evaluation of his service-connected disability was 
"totally inadequate" in light of the severity of the 
disability.  In this regard, the veteran reported that he 
quit working in 1981 due to the impact of his service-
connected psychiatric disability and that, based on that 
condition, he was awarded disability benefits from the Social 
Security Administration (SSA).  To date, VA has not attempted 
to associate these records with the claims folder.  In 
requesting this development, the Board is cognizant that the 
record shows that the veteran is currently of retirement age 
and thus may no longer be receiving disability benefits from 
that agency; however, the Board concludes that any disability 
determinations made by the SSA, as well as the records upon 
which those determinations were based, will likely be 
pertinent to both his increased rating and service connection 
claims.  

As the pending service connection issue might impact on the 
claim for an increased rating, the Board's consideration of 
the increased rating claim at this time would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Under the circumstances, the Board finds the medical evidence 
of record is not sufficient to accurately assess the extent 
and severity of the veteran's generalized anxiety disorder 
with major depressive disorder and determine its relationship 
to his possible organic brain syndrome.  In this regard the 
Board notes that in addition to the outstanding SSA records, 
a review of the claims folder shows that the veteran is 
receiving regular treatment for his psychiatric problems from 
a private psychiatrist, Dr. Raul Rodriquez-Feo.  As such, 
after all outstanding records are associated with the claims 
file, a contemporaneous and thorough VA psychiatric 
examination (that takes into account the records of the 
veteran's prior medical history, and especially the medical 
evidence discussed above), is required to clarify the nature 
and extent of the veteran's service-connected psychiatric 
impairment.  See Colayong v. West, 12 Vet. App. 524, 532 
(1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  In the 
examination report, the psychiatrist should, to the extent 
possible, distinguish symptoms attributable to service-
connected generalized anxiety disorder with major depressive 
disorder from other diagnosed psychiatric disorder(s) and 
assign and explain the meaning of a GAF Score for the 
veteran's overall psychiatric impairment, explaining the 
percentage or degree of impairment of that score that 
represents impairment due solely to generalized anxiety 
disorder with major depressive disorder as well as whether 
any other diagnosed psychiatric disorder is related to the 
service-connected disability, i.e., organic brain syndrome.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records of his 
treatment from Dr. Raul Rodriquez-Feo and 
from any other facility or source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).  The RO should 
carefully document the effort to fulfill 
this request.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive VA 
psychiatric evaluation by a psychiatrist, 
if possible, to determine the nature and 
severity of his service-connected 
generalized anxiety disorder with major 
depressive disorder as well as the nature 
and extent of any organic brain syndrome 
found to be present.  In addition, if the 
examiner diagnoses the veteran as having 
organic brain syndrome, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's organic brain syndrome is 
related to head trauma sustained during 
the veteran's period of military service.  
The examiner should also offer an opinion 
as to whether it is at least as likely as 
not that the veteran's organic brain 
syndrome was aggravated by his service-
connected generalized anxiety disorder 
with major depressive disorder.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
all the pertinent evidence in his claims 
folder, including a complete copy of this 
REMAND and all medical evidence and 
opinions of record.  All appropriate 
tests and studies should be conducted, 
and all clinical findings and diagnoses 
should be reported in detail.  After an 
examination of the veteran and a 
comprehensive review of his claims file, 
the physician should offer a written 
report that includes a multiaxial 
diagnosis (reflecting all psychiatric 
disabilities found to be present), as 
well as Global Assessment of Functioning 
(GAF) score and an explanation of what 
the score means (on Axis V).  If more 
than one disability is diagnosed, the 
examiner should comment upon the 
relationship between each diagnosed 
disability, i.e., organic brain syndrome 
and service-connected generalized anxiety 
disorder with major depressive disorder, 
to include whether it is possible to 
separate the symptomatology attributable 
to and effects of organic brain syndrome 
from generalized anxiety disorder with 
major depressive disorder, and, if so, 
the degree of disability associated with 
each psychiatric disability.  All 
examination findings, along with the 
complete rationale underlying each 
conclusion drawn or opinion expressed 
should be set forth in a typewritten 
report.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Upon completion of the above 
development (and subsequent to 
undertaking any additional development 
deemed warranted by the record), the RO 
should adjudicate whether service 
connection is warranted for organic brain 
syndrome on a direct basis.  In doing so, 
the RO must specifically consider 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(d) (1999).  If not 
rendered moot, the RO should also 
adjudicate whether secondary service 
connection is warranted for organic brain 
syndrome on the basis that it was caused 
or aggravated by his service-connected 
generalized anxiety disorder with major 
depressive disorder.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  If service 
connection for organic brain syndrome is 
established, the RO should assign a 
single disability evaluation for the 
veteran's psychiatric disability.  If 
service connection for organic brain 
syndrome is not established, the RO 
should readjudicate the claim of 
entitlement to an increased rating for 
the service-connected generalized anxiety 
disorder with major depressive disorder 
on the basis of all pertinent evidence of 
record and all pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
regarding the issue or issues in 
appellate status and be given the 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


